Case 8:20-cv-00043-SB-ADS Document 168-5 Filed 03/11/21 Page 1 of 3 Page ID #:2265




  Reardon Declaration - Exhibit 1
    Case 8:20-cv-00043-SB-ADS Document 168-5 Filed 03/11/21 Page 2 of 3 Page ID #:2266


Reardon, Colin (CFPB)

From:                                  Reardon, Colin (CFPB)
Sent:                                  Wednesday, February 19, 2020 12:27 PM
To:                                    Nader Nuru
Cc:                                    Assae-Bille, Vanessa (CFPB)
Subject:                               RE: CFPB v. Chou Team Realty, et al.


Nader,
Thanks for the update. We look forward to hearing from you.
Colin

Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete the e-mail and any
attachments. An inadvertent disclosure is not intended to waive any privileges.


From: Nader Nuru <nadernurulaw@gmail.com>
Sent: Wednesday, February 19, 2020 12:22 PM
To: Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov>
Subject: Re: CFPB v. Chou Team Realty, et al.

Hi Colin,

I apologize for the late notice but we may need to reschedule our meeting as I am having issues securing my client’s
cooperation at the moment. I will follow up with you later today via e-mail.

Regards,
Nader Nuru


         On Feb 19, 2020, at 8:02 AM, Reardon, Colin (CFPB) <Colin.Reardon@cfpb.gov> wrote:

         Hi Nader,

         Just wanted to confirm that we’re still on to speak at 3 pm Eastern this afternoon.

         Thanks,
         Colin

         Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete
         the e-mail and any attachments. An inadvertent disclosure is not intended to waive any privileges.


         From: Reardon, Colin (CFPB)
         Sent: Wednesday, February 05, 2020 7:20 PM
         To: Nader Nuru (nadernurulaw@gmail.com) <nadernurulaw@gmail.com>
         Cc: Assae-Bille, Vanessa (CFPB) <Elisabeth.Assae-Bille@cfpb.gov>
         Subject: CFPB v. Chou Team Realty, et al.

         Nader,


                                                                    1
   Case 8:20-cv-00043-SB-ADS Document 168-5 Filed 03/11/21 Page 3 of 3 Page ID #:2267
        Thanks for speaking with me earlier. We look forward to speaking further on February 19 at 3 pm EST /
        12 pm PST. We can use the following dial-in for the call:

                  203-310-4047
                  Code: 23510003

        Please reach out to Vanessa (cc’d) if you have any questions between now and then.

        Thanks,
        Colin

        Colin Reardon
        Senior Litigation Counsel | Office of Enforcement
        Office: (202) 435-9668 | Mobile: (202) 570-6740

        Consumer Financial Protection Bureau
        consumerfinance.gov

        Confidentiality Notice: If you received this email by mistake, you should notify the sender of the mistake and delete
        the e-mail and any attachments. An inadvertent disclosure is not intended to waive any privileges.


Nader Nuru, Esq.
Law Office of Nader Nuru
101 E. Anaheim Blvd, #230
Anaheim, CA, 92805
(714) 809-4506

CONFIDENTIALITY NOTICE: This e-mail message and its attachments are intended solely for the addressed recipient and
may contain legally privileged and confidential information. Any unauthorized use, disclosure or duplication is
prohibited. If you are not the addressed recipient, or received this e-mail message in error, please notify the sender.




                                                                   2
